DETAILED ACTION
Applicant’s response, 09 June 2022 has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2003, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 June 2022 has been entered.
 
Priority
The effective filing date of the claimed invention is 03 Aug. 2021.

Status of Claims
Claims 3-4, 9, and 12-13 are cancelled.
Claims 1-2, 5-8, and 10-11 are pending.
Claims 1-2,  5-8, and 10-11 are rejected.
Claim 1 is objected to.

Claim Objections
The objection of claim 1 in the Office action mailed 09 Feb. 2022 has been withdrawn in view of claim amendments received 09 June 2022.
Claim 1 is objected to because of the following informalities. This objection is newly recited.
Claim 1 recites “…a processor controlled analyzer for associating…during a multiplexed amplification…”, which is a typographical error and should recite “…during a multiplexed amplification reaction…”.
Appropriate correction is required. 

Response to Arguments
Applicant's arguments filed 09 June 2022 regarding the claim objections pg. 6, para. 2 have been fully considered but they do not pertain to the newly recited claim objection set forth above.

Claim Interpretation
Claim 1 recites “A processor controlled analyzer”, which under the broadest reasonable interpretation of the claim is interpreted to mean a generic computer.
Claim 1 recites “A Polymerase Chain Reaction (PCR) system comprising: a detector to detect an amplicon of a plurality of different amplicons generated during a multiplexed amplification reaction using a limited set of primers to control plateau levels of the plurality of different amplicons…”. The limitation regarding how the plurality of different amplicons being detected were generated of “…during a multiplexed amplification reaction using a limited set of primers to control plateau levels of the plurality of different amplicons” is interpreted to define the process in which the plurality of different amplicons were previously generated, but does not serve to further limit the structure of the detector. See MPEP 2115.
Claims 1 and 5 recite “…wherein the processor-based controlled analyzer is connected to a thermal cycler for temperature measuring and modulation” and “…wherein the system is connected to a thermal cycler for temperature measuring and modulation”, respectively. However, the claims do not recite any steps of measuring and/or modulating temperature, and instead involve detecting (claim 5 only) and receiving amplitude signals and then analyzing the amplitude signals. Therefore, the limitation “for temperature measuring and modulation” is interpreted to be an intended use of the thermal cycler connected to the processor controlled analyzer and system, respectively. 
Claims 10-11 recite “…wherein a first reporter for a first amplicon and a second reporter for a second amplicon of the plurality of amplicons emit…”. Claim 1, from which claims 10-11 depend, recite “…(i) receive a digital representation of a sum amplitude signal, wherein said sum amplitude signal comprises a sum amplitude curve corresponding to a total detected intensity generated by the plurality of different amplicons of said multiplexed amplification reaction…”. Claims 10-11 are interpreted to define the process in which the total detected intensity generated by the plurality of different amplicons of said multiplexed amplification reaction were previously generated. See MPEP 2113.

Claim Rejections - 35 USC § 112(a)
The rejection of claims 1-2, 5-8, and 10-11 under 35 U.S.C. 112(a) in the Office action mailed 09 Feb. 2022 has been withdrawn in view of claim amendments received 09 June 2022, and the interpretation of the claims provided in the 35 U.S.C. 112(b) rejection below.
The rejection of claim 9 under 35 U.S.C. 112(a) in the Office action mailed 09 Feb. 2022 has been withdrawn in view of the cancellation of this claim received 09 June 2022.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-2, 5-8, and 10-11 under 35 U.S.C. 112(b) in the Office action mailed 09 Feb. 2022 has been withdrawn in view of claim amendments received 09 June 2022.
The rejection of claim 9 under 35 U.S.C. 112(b) in the Office action mailed 09 Feb. 2022 has been withdrawn in view of the cancellation of this claim received 09 June 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 5-8, and 10-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and/or newly recited and necessitated by claim amendment.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “(i)…generated by the plurality of different amplicons of said multiplexed amplification reaction”. Claim 1 previously recites  “…a detector to detect an amplicon of a plurality of different amplicons generated during a multiplexed amplification reaction….; a processor controlled analyzer for associating a cycle threshold (CT) value to an amplicon of a plurality of different amplicons generated during a multiplexed amplification reaction…”. Therefore, it is unclear if “the plurality of different amplicons of said multiplexed amplification reaction” in step (i) of claim 1 is intended to refer to the plurality of different amplicons generated during a multiplexed amplification reaction that the detector is intended to detect, the plurality of different amplicons generated during a multiplexed amplification reaction that the processor controlled analyzer is intended to associate a CT value to, or both (i.e. the plurality of different amplicons in the detector and processor limitations are intended to be the same). As such, the metes and bounds of the claim are unclear. Steps (ii) and (iii) of claim 1 also recite “the plurality of different amplicons” and “said plurality of amplicons”, respectively, and dependent claims 10-11 recite “the plurality of amplicons”, which are indefinite for the same reasons discussed above for step (i) of claim 1. For purpose of examination, the claim is interpreted to mean “…a processor controlled analyzer for associating a cycle threshold (CT) value to an amplicon of the plurality of different amplicons generated during said multiplexed amplification reaction…”, such that the plurality of different amplicons for the multiplexed amplification reaction refer to the plurality of different amplicons generated during a multiplexed reaction using a limited set of primers. To overcome the rejection, the claim can be amended accordingly.
Claims 2, 8, and 10-11 are indefinite for recitation of “The processor-controlled analyzer of claim 1, wherein…”. Independent claim 1 recites “A Polymerase Chain Reaction (PCR) system comprising: a detector…; a thermal cycler..; and a processor controlled analyzer…”. It is unclear if claims 2, 8, and 10-11 only intend to comprise the processor-controlled analyzer of claim 1, but not the detector and thermal cycler, or if claims 2, 8, and 10-11 intend to further limit the processor-controlled analyzer of claim 1 but still comprise the detector and thermal cycler. As such, the metes and bounds of the claim are unclear. For purpose of examination, claims 2, 8, and 10-11 are interpreted to recite “The PCR system of claim 1, wherein…”. To overcome the rejection, the claims can be amended accordingly.
Claim 5, and claims dependent therefrom, are indefinite for recitation of “…a detector configured to: (a) detect a sum amplitude signal in a single channel…generated by a plurality of different amplicons of the multiplexed amplification reaction, wherein…the multiplexed amplification reaction is performed by limiting a set of primers to control the plateau levels of a plurality of different amplicons…”. It is unclear if Applicant intends for the detector to be configured to detect a sum amplitude signal generated by a plurality of different amplicons of the multiplexed amplification reaction, wherein the multiplexed amplification was previously performed using a limited set of primers, or if the Applicant intends to require that the multiplexed amplification reaction is performed. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. See MPEP 2173.05(p). In this case, if Applicant intends to require that the multiplexed amplification reaction is performed, then the claim is indefinite for reciting a limitation that is directed to a user of the detector, rather than directed to the detector. For purpose of examination, the limitation regarding the multiplexed amplification reaction being performed by limiting a set of primers to control plateau levels is interpreted to define the process in which the multiplexed amplification reaction was previously performed, such that the claim does not require a step of performing the multiplexed amplification reaction. Accordingly, the detector is configured to detect a sum amplitude signal generated by a plurality of different amplicons of the multiplexed amplification reaction performed by limiting a set of primers. To overcome the rejection, claim 5 can be amended to recite “(a) detect a sum amplitude signal …generated by a plurality of different amplicons of a multiplexed amplification reaction performed by limiting a set of primers to control plateau levels of the plurality of different amplicons, wherein said total…”, and removing the limitation “and the multiplexed amplification reaction is performed…”.
Claim 5 is indefinite for recitation of “A PCR system…, the system comprising: (i) a detector configured to:…; and (ii) a processor controlled analyzer configured to:…; and wherein the system is connected to a thermal cycler for temperature measuring and modulation”.  It is unclear if claim 5 intends for the system to comprise a thermal cycler that is connected to either the detector or processor controlled analyzer of the system, or if the thermal cycler is intended to remain outside the metes and bounds of the claimed system. Furthermore, in Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005). See MPEP 2173.05(p).  In this case, if Applicant intends for the thermal cycler to not be part of the claimed system it is further unclear if infringement occurs when one creates a system that is capable of being connected to a thermal cycler, or if infringement occurs when a user connects the system to a thermal cycler. As such, the metes and bounds of the claim are unclear. For purpose of examination, the limitation regarding the system being connected to a thermocycler is interpreted to mean the system comprises a thermal cycler and the detector and/or processor controlled analyzer is connected to the thermal cycler.

Response to Arguments
Applicant's arguments filed 09 June 2022 regarding 35 U.S.C. 112(b) at pg. 7, para. 2 have been fully considered but they do not pertain to the new ground of rejection under 35 U.S.C. 112(b), set forth above.

Claim Rejections - 35 USC § 101
The rejection of claim 9 under 35 U.S.C. 101 in the Office action mailed 09 Feb. 2022 has been withdrawn in view of the cancellation of these claims received 09 June 2022.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-8, and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 5 being representative) is directed to an apparatus and system for analyzing a multiplexed amplification reaction. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1 and 5 recite the following steps which fall into one or more of the groups of abstract ideas of mathematical concepts and/or mental processes:
(ii)/(b) measure an amount of asymmetry in a derivate of said sum amplitude curve;
(iii)/(c) determine a relative position of any two CT values corresponding to any two amplicons from the plurality of different amplicons by using the measured asymmetry;  and
(iv)/(d) associate a CT value to an amplicon of said plurality of amplicons, wherein associating the CT value is performed using a characteristic of said sum amplitude signal without determining melting temperatures (Tm) for each of said plurality of different amplicons.
The identified claim limitations fall into the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, measuring an amount of asymmetry in a derivative of the sum amplitude involves analyzing a curve of a derivative (e.g. a bell-shape) to determine how asymmetrical the curve is, which amounts to a mere analysis of data that can be practically performed in the mind. Furthermore, determining a relative position of any two CT values based on the measured asymmetry involves analyzing the asymmetry of a curve to determine the CT values, which can be practically performed in the mind. Last, associating a CT value to the amplicon using a characteristic of the sum amplitude signal without using melting temperatures involves analyzing the slope of fluorescence for each amplicon to determine which CT value belongs to which amplicon, as described in Applicant’s specification at para. [0051], which can be practically performed in the mind. That is, other than reciting the limitations are performed by a processor, nothing in the claims precludes the steps from being practically performed in the mind. Therefore, these limitations recite a mental process. See MPEP 2106.04(a)(2) III.
Furthermore, the step of measuring an amount of asymmetry in a derivative of the sum amplitude curve further recites a mathematical concept because performing the step requires taking the derivative of the sum amplitude curve, and the derivative of the sum amplitude curve represents a mathematical relationship. See MPEP 2106.04(a)(2) I. 
Dependent claims 2 and 8 further recite an abstract idea. Dependent claim 2 further recites the mental process and mathematical concept of using mathematical analysis of the digital representation of the sum amplitude signal to perform steps (ii), (iii), or (iv). Dependent claim 8 further recites the mental process and mathematical concept of analyzing a curve to identify a slope or shape of a portion of the signal. Therefore, claims 1-2, 5-8, and 10-11 recite an abstract idea. [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical
Dependent claims 2 and 8 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 5 include:
a processor controlled analyzer; 
 (i) receive a digital representation of a sum amplitude signal wherein said sum amplitude signal comprises a sum amplitude curve corresponding to a total detected intensity generated by the plurality of different amplicons of said multiplexed amplification reaction, wherein said total detected intensity comprises the signal intensity over a plurality of different wavelengths detected in a single channel (i.e. receiving data) (claim 1); 
 (a) receive the digital representation of the sum amplitude (i.e. receiving data) (claim 5).
The additional elements of claims 10-11 include:
wherein a first reporter for a first amplicon and second reporter for a second amplicon of the plurality of amplicons emit at different wavelength peaks (claim 10); and
wherein a first reporter for a first amplicon and second reporter for a second amplicon of the plurality of amplicons emit at the same wavelength peak (claim 11);
The broadest reasonable interpretation of a processor controlled analyzer is a generic computer, and generic computer that do not improve the functioning of a computer. Similarly, receiving data is a function of a generic computer that does not improve the functioning of a generic computer. The limitations of claims 10-11 only serve to further limit the sum amplitude signal that is received by the processor. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the processor controlled analyzer and receiving data do not integrate the recited judicial exception into a practical application. With further regard to receiving the digital representation of a sum amplitude signal, the data input only serves to collect data for use by the abstract idea, which amounts to insignificant extra-solution activity and does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(g).
The additional elements of claim 1 and 5 further include:
a thermal cycler connected to the processor controlled analyzer for temperature measuring and modulation.
Regarding the thermal cycler connected to the processor controlled analyzer, the limitation regarding temperature measuring and modulation is an intended use of the recited thermal cycler, and the thermal cycler does not perform or apply any of the steps recited in the claims. Instead, the recited thermal cycler is merely connected to the processor that implements the steps of the method. As such, the thermal cycler does not integrate the recited judicial exception into a practical application. 
Last, the additional elements of claims 1 and 5 further include:
a detector to detect an amplicon of a plurality of different amplicons generated during a multiplexed amplification reaction using a limited set of primers to control plateau levels of the plurality of different amplicons (claim 1); and
a detector configured to detect a sum amplitude signal in a single channel, wherein said sum amplitude signal comprises a sum amplitude curve corresponding to a total detected intensity generated by the plurality of different amplicons of said multiplexed amplification reaction, wherein said total detected intensity comprises the signal intensity over a plurality of different wavelengths detected in a single channel, and the multiplexed amplification reaction was performed by limiting a set of primers to control the plateau levels of the plurality of different amplicons; and generate a digital representation of said sum amplitude signal (claim 5).
The additional elements of claim 6 includes:
a plurality of excitation sources.
The additional element of claim 7 includes:
a bandwidth filter configured to detect a plurality of amplicon signals emitting at different wavelength peaks.
The detector configured to detect signals from a plurality of amplicons from a multiplexed amplification reaction, generating a digital representation of the sum amplitude curve, the excitation sources, and the bandwidth filter only serve to collect and filter information for use by the abstract idea, which amounts to insignificant extra-solution activity, which does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(g).
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process and/or amount to insignificant extra-solution activity and, as such, the claims as a whole do not integrate the abstract idea into practical application. Thus, claims 1-2, 5-8, and 10-11 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception for the following reasons.
Dependent claims 2 and 8 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 5 include:
a processor controlled analyzer; 
receive a digital representation of a sum amplitude signal wherein said sum amplitude signal comprises a sum amplitude curve corresponding to a total detected intensity generated by the plurality of different amplicons of said multiplexed amplification reaction, wherein said total detected intensity comprises the signal intensity over a plurality of different wavelengths detected in a single channel (claim 1); 
 (a) receive the digital representation of the sum amplitude (claim 5).
The additional elements of claims 10-11 include:
wherein a first and second amplitude of the plurality of amplicons emit at different wavelength peaks (claim 10); and
wherein a first and second amplitude of the plurality of amplicons emit at the same wavelength peak (claim 11).
The broadest reasonable interpretation of a processor controlled analyzer is a conventional computer, and receiving data is a function of a conventional computer. The limitations of claims 10-11 only serve to further limit the sum amplitude signal that is received by the processor. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, processors and data input, when considered alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception.
The additional elements of claims 1 and 5 further include:
a detector to detect an amplicon of a plurality of different amplicons generated during a multiplexed amplification reaction using a limited set of primers to control plateau levels of the plurality of different amplicons (claim 1); 
a detector configured to detect a sum amplitude signal in a single channel, wherein said sum amplitude signal comprises a sum amplitude curve corresponding to a total detected intensity generated by the plurality of different amplicons of said multiplexed amplification reaction, wherein said total detected intensity comprises the signal intensity over a plurality of different wavelengths detected in a single channel, and the multiplexed amplification reaction is performed by limiting a set of primers to control the plateau levels of the plurality of different amplicons; and generate a digital representation of said sum amplitude signal (claim 5); and
a thermal cycler for temperature measuring and modulation connected to the processor controlled analyzer.
The additional elements of claim 6 includes:
a plurality of excitation sources.
The additional element of claim 7 includes:
a bandwidth filter configured to detect a plurality of amplicon signals emitting at different wavelength peaks.
Detectors capable of detecting sum amplitude signals and generating a digital representation of the signal, thermal cyclers connected to a processor, and bandwidth filters are well-understood, routine, and conventional. This position is supported by Logan et al. (In Real-time PCR: An Essential Guide, Horizon Bioscience, 2004, pg. 13-30; previously cited), which reviews PCR systems that include detectors, thermal cyclers, and bandwidth filters capable of detecting signals at different wavelength peaks (Abstract; Table 1;pg. 4, para. 1). Logan et al. further shows the detectors include a computer (i.e. a processor-based analyzer) and software for data acquisition and analysis (e.g. generating a digital representation) and are connected to a thermal cycler (pg. 4, para. 1; pg. 5, Real-Time PCR Platforms). Furthermore, systems for multiplexed amplification reactions with multiple excitation sources are well-understood, routine, and conventional. This position is supported by Arya et al. (Exert Rev. Mol. Diagn, 5(2), 2005, pg. 209-219; previously cited) which reviews real-time quantitative PCR and includes various detector instruments with multiple excitation sources (Table 1; pg. 216, Col. 1, Par. 1). Therefore, the additional elements of the detector, thermal cyclers connected to a processor, bandwidth filters, and multiple excitation sources, when considered alone and in combination with the other additional elements, are not sufficient to amount to significantly more than the recited judicial exception.
As such, taken alone, the above additional elements do not amount to significantly more than the above-identified judicial exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole does not amount to significantly more than the exception itself. [Step 2B: NO]
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.

Response to Arguments
Applicant's arguments filed 09 June 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that the claims have been amended to recite the system is a “PCR system” that comprises a detector and a processor controlled analyzer, and as such, the claims recite a practical application of the alleged abstract idea (Applicant’s remarks at pg. 8, para. 1).
This argument is not persuasive. While independent claims 1 and 5 have been amended to recite that the system is a PCR system this does not integrate the recited judicial exception into a practical application. The systems of claims 1 and 5 include a detector, a thermal cycler, and a processor based analyzer (i.e. a processor). As discussed in the above rejection, the detector configured to detect signals from a plurality of amplicons from a multiplexed amplification reaction  and generate a digital representation of the sum amplitude curve only serves to collect information for use by the abstract idea, which amounts to insignificant extra-solution activity, which does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(g). Furthermore, the processor controlled analyzer is simply used to receive the digital representation of the sum amplitude signal, and then perform the recited abstract idea (e.g. analyzing the sum amplitude curve of the sum amplitude signal). As discussed in the above rejection, the courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Last, while the systems also include a thermal cycler connected to the processor, the limitation regarding temperature measuring and modulation is an intended use of the recited thermal cycler, and the thermal cycler does not perform or apply any of the steps recited in the claims. As such, the thermal cycler also does not integrate the recited judicial exception into a practical application. 
Furthermore, if Applicant intended to argue that the PCR system comprising the detector, processor based analyzer, and thermal cycler integrates the recited judicial exception into a practical application of applying the judicial exception by or with a particular machine, it is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). See MPEP 2106.05(b).  As discussed above, the processor based analyzer is a general purpose computer that applies a judicial exception, which is not a particular machine. Furthermore, the use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)). See MPEP 2106.05(b). Because the detector is simply used to gather data (e.g. the amplicon or sum amplitude signal generated by a multiplexed amplification reaction), and the thermal cycler is not used to perform any steps in the claim, the claim does not integrate the recited judicial exception into the practical application of applying the judicial exception with a particular machine.

Applicant remarks that the claims have further been amended to recite that the detection step is performed by performing an amplification reaction and limiting a set of primers to control plateau levels of a plurality of different amplicons, and the analyzing step is performed “using a characteristic of said sum amplitude signal to quantify said plurality of different amplicons of said multiplexed amplification reaction without determining melting temperatures (Tm) for each of said plurality of different amplicons”, which amounts to significantly more than the recited judicial exception as they are not well-understood, routine, and conventional, given the Office action acknowledges this capability was not known in the art (Applicant’s remarks at pg. 8, para. 1).
This argument is not persuasive. First, it is noted that the claims do not recite quantifying said plurality of different amplicons without determining melting temperatures, and instead recite associating a CT value to an amplicon of the plurality of amplicons without determining melting temperatures. Regardless, under step 2B, the additional elements are analyzed to determine whether a claim amounts to significantly more than the recited judicial exception. See MPEP 2106.05. As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. In this case, while the claims were found to be free of the art in part for recitation of the limitation of associating a CT value to an amplicon without determining melting temperatures (Tm), this limitation is part of the abstract idea, as discussed in the rejection above. Therefore, whether this limitation is well-understood, routine, and conventional is not considered when determining  whether the claims amount to significantly more.
Furthermore, the claims do not require a step of performing a multiplexed amplification reaction using a limited set of primers to control plateau levels of the plurality of amplicons. Instead, claim 1 recites “…a detector to detect an amplicon of a plurality of different amplicons generated during a multiplexed amplification reaction using a limited set of primers to control plateau levels of the plurality of different amplicons…”. As discussed above in claim interpretation, the limitation regarding that the plurality of different amplicons being detected were generated “…during a multiplexed amplification reaction using a limited set of primers to control plateau levels of the plurality of different amplicons” is interpreted to define the process in which the plurality of different amplicons were previously generated, but does not serve to further limit the structure of the detector. See MPEP 2115. As discussed in the above rejection, a detector configured to detect an amplicon or a sum amplitude signal corresponding to a total detected intensity of a plurality of different amplicons is well-understood, routine, and conventional. Furthermore, while the digital representation of a sum amplitude signal received by the processor based analyzer corresponds to a total detected intensity generated by the plurality of different amplicons of the multiplexed amplification reaction with limited primers, the courts have found that found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) does not integrate a judicial exception into a practical application, as discussed above.
Regarding claim 5, as discussed in the 112(b) rejection of the claim, the claim was interpreted to mean that the detector is configured to detect a sum amplitude signal generated by a plurality of different amplicons of the multiplexed amplification reaction performed by limiting a set of primers. However, the claim does not require performing the multiplexed amplification reaction. Therefore, the same reasons discussed above for claim 1 and in the above rejection, claim 5 also does not recite any additional elements that amount to significantly more.

Applicant remarks that the steps regarding performing an amplification reaction by limiting a set of primers and using a characteristic of said sum amplitude signal to associate a CT value to an amplicon without determining melting temperatures was not known in the art and provides an improvement to PCR technology (Applicant’s remarks at pg. 8, para. 1).
This argument is not persuasive because Applicant has not provided any technical explanation for how the claims improve PCR technology. A technical explanation for how the invention improves upon technology should be present in the specification, and must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. See MPEP 2106.05(a). 

Conclusion
No claims are allowed.
Claims 1-2, 5-8, and 10-11 are free of the art for the reasons discussed in the Office action mailed 09 Sept. 2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN L MINCHELLA/Examiner, Art Unit 1672